DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendments 
The Amendments to the Claims filed 06/03/2022 have been entered.  The minor informalities have been addressed by amendments and objection to claim 1 thereto is withdrawn accordingly. The previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claim 2 is withdrawn in view of the Applicant's amendments and arguments. 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Mr. Paul S. Hunter on August 25, 2022.  

The application has been amended as follows:
Claim 1
Line 7, “separated water thereby producing a fluid material without the separated condensate;”

Claim 8
Line 7, “separated water thereby producing a fluid material without the separated condensate;”

Claim 21
Line 2, “comprises a mixing pipe that mixes a glycol with the fluid material without the separated condensate transferred from the second”

Claim 22
Line 2, “further comprises a first heat exchanger that cools the mixed fluid material without the separated condensate and glycol.”

Claim 23
Line 3, “the mixed fluid material without the separated condensate and glycol that has been cooled.”

Claim 24
Line 3, “material without the separated condensate and glycol that has been cooled by density.”

Claim 25
Line 7, “separated water thereby producing a fluid material without the separated condensate;”
Lines 15-19, “a first heat exchanger that cools the mixed fluid material without the separated condensate and glycol;
a third separator that separates gaseous components and liquid components of the mixed fluid material without the separated condensate and glycol that has been cooled;
a fourth separator that separates the liquid components of the mixed fluid material without the separated condensate and glycol that has been cooled by density; and”

Claim 27
Line 1, “The system of claim 1, wherein the plurality of compressors 

Cancel claims 15-20.

Reasons for Allowance 
Applicants argument that the instant invention as is non-obvious over cited prior arts, Shotts (US 2016/0238313 A1) and/or Currence (US 10,139,157 B2), because the plurality of compressors in the Shotts reference are meant for compressors to cool refrigerant, not the compressors for fluid material without the separated water resulted from the first separator as recited in claimed invention (see Remarks, pages 9-10, filed 06/03/2022), is considered persuasive. In addition, Shotts does not disclose the condensate is separated from the second separator (320, Fig. 4, a fractionation column) that receives the fluid material from the plurality of compressors. 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-11 and 21-28. A system comprising:
a first separator that separates water from a fluid material;
a plurality of compressors that receive the fluid material without the separated water from the first separator; 
a second separator that receives the fluid material without the separated water from the plurality of compressors and separates condensate from the fluid material without the separated water thereby producing a fluid material without the separated condensate; 
a refrigeration unit that receives the fluid material without the separated condensate from the second separator and produces natural gas liquid (NGL) from the fluid material without the separated condensate; and
a storage tank that receives and stores the NGL from the refrigeration unit, is considered novel.
A closest prior art to Shotts (US 2016/0238313 A1) discloses a system and method for recovering Natural Gas Liquid (NGL) (Title; Abstract), wherein the system comprises (Fig. 2, Fig. 4 and Fig. 5; paragraphs [0028]-[0044]; [0062]-[0073]): (i) a first separator (110, Fig. 5) comprising a water knock-out section (112, Fig. 5) that separates water from a fluid material (192, Fig. 2) (paragraph [0030]) and a condensate is separated from the fluid material by compression (paragraphs [0032]; [0097]); (ii) a plurality of compressors (510, 525, Fig. 5) that receive the fluid material without the separated water from the first separator (paragraph [0063]); (iii) a second separator (320, Fig. 4, a fractionation column) that receives the fluid material and separates NGL from the fluid material (paragraphs [0031]; [0097]); (iv) a refrigeration unit (315, Fig. 4, a cooler and in combination with 120, 125, 135, 130 in Fig. 2) that receives the fluid material of refrigerant; and (v) a storage tank (a tanker truck or a rail tanker) that receives and stores the NGL from the refrigeration unit (paragraph [0052]). But Shotts does not disclose the feature of plurality of compressors that receive the fluid material without the separated water from the first separator, and does not disclose the condensate is separated from the second separator that receives the fluid material from the plurality of compressors.
Other pertinent prior art to Currence (US 10,139,157 B2) discloses an NGL recovery facility for separating ethane and heavier (C2+) components from a hydrocarbon-containing feed gas stream (Abstract). Currence discloses a facility for recovering natural gas liquids (NGL) from a hydrocarbon-containing feed gas stream using a single closed-loop mixed refrigeration cycle, said facility comprising refrigerant compressor having two or more compression stages, as shown in FIG. 1 (col. 9, lines 49-65).
The cited prior arts, alone or in combination, do not teach or suggest a system comprising: (i) a first separator that separates water from a fluid material; (ii) a plurality of compressors that receive the fluid material without the separated water from the first separator; (iii) a second separator that receives the fluid material without the separated water from the plurality of compressors and separates condensate from the fluid material without the separated water thereby producing a fluid material without the separated condensate; (iv) a refrigeration unit that receives the fluid material without the separated condensate from the second separator and produces natural gas liquid (NGL) from the fluid material without the separated condensate; and (v) a storage tank that receives and stores the NGL from the refrigeration unit, as recited in claim 1 of claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772